Per Curiam.
The plaintiff objected and excepted to the above ruling of the court below allowing the defendant alimony and counsel fees and appealed to this Court. We do not think the objection and exception can be sustained.
The defendant’s cross action for divorce from bed and board is bottomed on N. 0. Code, 1935 (Michie), section 1660, which, in part, is as follows: “The Superior Court may grant divorces from bed and board on application of the party injured, made as by law provided, in the following cases: (1) If either party abandons his or her family. (3) By cruel or barbarous treatment endangers the life of the other. (4) Offers such indignities to the person of the other as to render-his or her condition intolerable and life burdensome.”
We think the facts found by the court below sufficient in law to sustain the order. Vaughan v. Vaughan, 211 N. C., 354; S. c., 213 N. C., 189.
In Holloway v. Holloway, 214 N. C., 662 (663), it is said: “On a motion for alimony pendente lite and counsel fees in an action instituted by a wife against her husband under the provisions of C. S., 1666, whether the wife is entitled to alimony is a question of law upon the facts found, and the court below must find the facts, upon request. Moore v. Moore, 130 N. C., 333, 41 S. E., 943; McManus v. McManus, 191 N. C., 740, 133 S. E., 9; Caudle v. Caudle, 206 N. C., 484, 174 S. E., 304. The wife is entitled to an allowance on proper showing when she, as defendant, sets up a cross action in a suit instituted by the husband. Webber v. Webber, 79 N. C., 572.”
The judgment of the court below is
Affirmed.